Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
The original claim 1-12 submitted 4/29/2020 is examined. The preliminary claims are not accepted.
Specification
The amendment filed 4/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    386
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    655
    media_image3.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Objections
Claims 7-8, and 11-12 are objected to because of the following informalities:  

    PNG
    media_image4.png
    79
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    57
    627
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    612
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    88
    624
    media_image7.png
    Greyscale

608.01(n)   Dependent Claims [R-9]
I.   MULTIPLE DEPENDENT CLAIMS
37 C.F.R. 1.75   Claim(s).
*****
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16 (j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.


B.   Unacceptable Multiple Dependent Claim Wording
1.   Claim Does Not Refer Back in the Alternative Only
Claim 5. A gadget according to claim 3 and 4, further comprising ---
Claim 9. A gadget according to claims 1-3, in which ---
Claim 9. A gadget as in claims 1 or 2 and 7 or 8, which ---
Claim 6. A gadget as in the preceding claims in which ---
Claim 6. A gadget as in claims 1, 2, 3, 4 and/or 5, in which ---
Claim 10. A gadget as in claims 1-3 or 7-9, in which ---

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (i.e., Claim 10) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an initial search result extraction module”, “a characteristic factor extraction module”, “a weight calculation module”, “a comprehensive weight calculation module”, “a ranking module” in claim 10. The support can be found in fig. 6, [0069]-[0070], [0073], [0081], [0077], [0096], [0075], [0079] of the Publication 2020/0356572 A1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (U.S. Pub 2016/0124958 A1).
Claim 1
Sinha discloses a search ranking method, comprising: 
acquiring search keywords ([0019], line 1-6, “... the search query may be entered by a searcher... The search query may comprise one or more search query terms... ”) and determining a plurality of initial search results that match with the keywords ([0021], “... search member profiles... at operation 1030 to generate a set of search results... the search engine may return member profiles that have at least one field that matches at least one of the query terms....”); 
extracting text similarity, update time dimension, and objective importance of contacts according to the initial search results ([0023], line 3-4, “... operation 2010, a first set of features are determined for one or more of the search results...” [0024], line 1-2, “... The features may be obtained from the member profiles of the search results...” [0033], <text similarity> “... 1. The number of terms in the query exactly matching the value in the particular field of the search result...” [0044] <contact importance based on number of endorsement> 5. The number of endorsements the particular search result received for the skills that the user searched for. Social networking services may allow for skill endorsements whereby one member indicates a positive affirmation that the endorsing member personally knows that the endorsee member possesses the endorsed skill. Members with high numbers of endorsements for a particular skill that the user is searching for indicate a higher likelihood that the member will actually know the skill and thereby be relevant to the user [0048] <total days the profile of the search result was registered> 9. The number of days since the profile of the search result was registered. A member search result that has a newly registered profile may be considered less relevant as the member profile may not be as complete as someone who has been a member longer. ); 
acquiring a weight of the text similarity, a weight of the update time dimension, and a weight of the objective importance of the contacts according to the text similarity, the update time dimension, and the objective importance of the contacts (([0024], line 1-2, “... The features may be obtained from the member profiles of the search results...” [0061], line 1, “... the features... may be weighted...” <examiner note: each feature that is extracted in previous limitations are weighted>);
performing a fusion calculation on each of the initial search results according to the weight of the text similarity, the weight of the update time dimension, and the weight of the objective importance of the contacts to obtain a comprehensive weight of each of the initial search results ([0061], line 8-9, “...   the relevance score may simply be the sum of the individual weighted feature scores...” <examiner note: each  search result has a relevance score that is the sum of weights of features associated with each search result>); and 
ranking the plurality of initial search results according to the comprehensive weights ([0030], line 8-10, “... The final search results may be sorted based upon the second pass relevance scores (e.g., the most relevant result first, and the least relevant result last)...”).

Claim 10 is similar to claim 1 and further Sinha discloses a search ranking apparatus, comprising (fig. 3), search module 3060, skill relevance module 3070, relevance factor module 3080 an d application interface module 3085 perform step recited in claim 10. Claim 10 is rejected based on similar reason.
Claim 11 and 12 are similar to claim 1. Fig. 4 discloses a computer system and memory 4006 and 4008. Claim 11 and 12 are rejected based on similar reason.
Allowable Subject Matter
Claim 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Sinha do not show, suggest, or teach the features of claim 2-9 in combination with the other claimed features. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167